[Cite as Vaughn v. Vaughn, 2022-Ohio-2533.]




                                   IN THE COURT OF APPEALS

                          TWELFTH APPELLATE DISTRICT OF OHIO

                                         WARREN COUNTY




 LINDSAY VAUGHN,                               :

       Appellee,                               :       CASE NO. CA2021-08-078

                                               :            OPINION ON
    - vs -                                               RECONSIDERATION
                                               :             7/25/2022

 JEFFERY A. VAUGHN,                            :

       Appellant.                              :




             APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                        DOMESTIC RELATIONS DIVISION
                             Case No. 17DR39921


Stagnaro Hannigan Koop, Co., LPA, and Michaela M. Stagnaro, for appellee.

Stafford Law Co., L.P.A., and Joseph G. Stafford and Nicole A. Cruz, for appellant.



        S. POWELL, J.


        {¶ 1} Appellant, Jeffery A. Vaughn ("Husband"), timely moved this court pursuant

to App.R. 26(A) to reconsider multiple aspects of our May 31, 2022 decision issued in

Vaughn v. Vaughn, 12th Dist. Warren No. CA2021-08-078, 2022-Ohio-1805 ("Vaughn I").

Appellee, Lindsay Vaughn ("Wife"), filed a memorandum in opposition to Husband's motion
                                                                                     Warren CA2021-08-078

for reconsideration. Wife also moved this court for an award of attorney fees.

        {¶ 2} Upon consideration of Husband's motion for reconsideration, and Wife's

memorandum in opposition, this court grants Husband's motion as it relates to Husband's

second argument presented in his second assignment of error only.1 That being, whether

it was error for the domestic relations court to overrule Husband's objection to the

magistrate's decision barring him from cross-examining Wife at the October 7, 2020 final

divorce hearing about matters that Wife had previously testified to at the final divorce

hearing held on September 18, 2019.                     In all other respects, Husband's motion for

reconsideration is denied. So too is Wife's motion for attorney fees.

                                     Facts and Procedural History

        {¶ 3} In Vaughn I, this court rejected Husband's claim that it was reversible error for

the domestic relations court to overrule Husband's objection to the magistrate's decision

barring him from cross-examining Wife at the October 7, 2020 final divorce hearing about

matters that Wife had previously testified to at the final divorce hearing held on September

18, 2019. Id. at ¶ 33 and 34. In so doing, this court found Husband "did not proffer what

he believed Wife would testify to [on cross-examination] had he been given that

opportunity." Id. at ¶ 33. Therefore, because Husband did not proffer what he believed

Wife would testify to on cross-examination, this court held that "because this court has



1. We note that Husband's other arguments raised in his motion for reconsideration either (1) did not call to
this court's attention an obvious error in its decision or (2) did not raise an issue for our consideration that was
either not at all or was not fully considered by us when it should have been. Erzurum v. Erzurum, 7th Dist.
Mahoning No. 20 MA 0012, 2021-Ohio-2014, ¶ 4 ("The test generally applied is whether the motion for
reconsideration calls to the attention of the court an obvious error in its decision or raises an issue for our
consideration that was either not at all or was not fully considered by us when it should have been").
Husband's other arguments instead merely showcased his disagreement with this court's conclusions and/or
attempted to rehash the arguments Husband had presented in his initial appeal. A motion for reconsideration
will not be granted on either of those bases. See Grothaus v. Warner, 10th Dist. Franklin No. 08AP-115,
2008-Ohio-6683, ¶ 2 (a motion for reconsideration is not to be used "where a party simply disagrees with the
appellate court's logic or conclusions"); and Appenzeller v. Dept. of Rehab & Corr., 10th Dist. Franklin No.
17AP-747, 2018-Ohio-1698, ¶ 4 (a motion for reconsideration will be denied "where the moving party 'simply
seeks to rehash the arguments' presented in the initial appeal"), quoting Garfield Hts. City School Dist. v.
State Bd. of Edn., 85 Ohio App.3d 117, 127 (10th Dist.1992).
                                                        -2-
                                                                    Warren CA2021-08-078

nothing to review, Husband cannot demonstrate any resulting prejudice from the domestic

relations court's decision." Id at ¶ 34.

       {¶ 4} On June 10, 2022, Husband filed a motion pursuant to App.R. 26(A)

requesting this court reconsider our decision rejecting, among other things, his second

argument presented in his second assignment of error in light of the language found in

Evid.R. 103(A)(2). Pursuant to that rule, "[o]ffer of proof is not necessary if evidence is

excluded during cross-examination." Given the language found in Evid.R. 103(A)(2), to the

degree this court's decision in Vaughn I found Husband's argument lacked merit given that

Husband did not proffer what he believed Wife would testify to on cross-examination at the

October 7, 2020 final divorce hearing had Husband been given the opportunity to question

Wife about matters Wife had previously testified to at the final divorce hearing held on

September 18, 2019, that holding is hereby reconsidered. In all other respects, this court's

decision in Vaughn I remains unchanged.

                         Question Presented on Reconsideration

       {¶ 5} On reconsideration, we are again tasked with determining whether it was

reversible error for the domestic relations court to overrule Husband's objection to the

magistrate's decision barring him from cross-examining Wife at the October 7, 2020 final

divorce hearing regarding Wife's previous testimony from the final divorce hearing held on

September 18, 2019.       Husband argues the magistrate's decision limiting his cross-

examination of Wife constituted a violation of his right to due process. Husband also argues

the magistrate's decision to limit his cross-examination of Wife at the October 7, 2020 final

divorce hearing was "not premised on applicable law, but on the trial court's ill will and

hostility towards [him]." We find no merit to either of Husband's arguments.

                               Due Process of Law Standard

       {¶ 6} The Fourteenth Amendment to the United States Constitution provides that

                                             -3-
                                                                     Warren CA2021-08-078

no state shall "deprive any person of life, liberty, or property, without due process of law."

The state of Ohio also guarantees the right of due process of law in Article I, Section 16, of

the Ohio Constitution. Christiana Trust v. Berter, 12th Dist. Butler No. CA2019-07-109,

2020-Ohio-727, ¶ 20. "The fundamental requirements of due process are notice and the

opportunity to be heard at a meaningful time and in a meaningful manner." Lemasters v.

Lemasters, 12th Dist. Madison No. CA2018-06-018, 2019-Ohio-4395, ¶ 35, citing Mathews

v. Eldridge, 424 U.S. 319, 333, 96 S.Ct. 893 (1976). Due process also "provides the right

to confront and cross-examine witnesses prior to the deprivation of life, liberty, or property

interest." Hall v. Hall, 5th Dist. Ashland No. 16-COA-034, 2017-Ohio-580, ¶ 16, citing

Shimko v. Lobe, 124 Ohio App.3d 336 (10th Dist.1997). "That right attaches in divorce

proceedings." Blevins v. Blevins, 2d Dist. Greene No. 2018-CA-23, 2019-Ohio-297, ¶ 35,

citing Council v. Council, 2d Dist. Montgomery No. 23514, 2010-Ohio-3445, ¶ 29. A party

may be denied due process when the parties involved in divorce proceedings are given

different degrees of latitude to develop testimony regarding the matters at issue. Hall at ¶

18, citing Cohen v. Cohen, 5th Dist. Fairfield No. 99CA52, 2001 Ohio App. LEXIS 202 (Jan.

22, 2001).

                                          Analysis

       {¶ 7} In this case, although we are still of the opinion the magistrate should have

given Husband the full opportunity to cross-examine Wife at the October 7, 2020 final

divorce hearing about matters that Wife had previously testified to at the final divorce

hearing held on September 18, 2019, we find such error was, at worst, harmless error that

does not require this case be reversed and remanded for yet another final divorce hearing

to allow Husband to question Wife about matters she testified to nearly three years ago.

This is because, as the record firmly establishes, any additional questions Husband could

have asked Wife at the October 7, 2020 final divorce hearing about matters Wife had

                                             -4-
                                                                     Warren CA2021-08-078

testified to at the September 18, 2019 hearing would not have added any meaningful

substance to the proceedings and served as nothing more than Husband's continued

attempts to harass Wife and interject himself in matters that are no longer his concern. This

is necessarily the case when considering Husband was precluded from offering any of his

own exhibits or calling any of his own witnesses (other than himself) to contradict the

testimony and evidence that Wife had presented as part of her case-in-chief.

       {¶ 8} This becomes clear when reviewing the questions Husband was permitted to

ask Wife at the October 7, 2020 final divorce hearing. This included Husband asking Wife

on multiple occasions and in multiple different iterations: (1) why Wife left her previous

employment; (2) if Wife allowed their daughter, E.C.V., to call Husband on his birthday; (3)

where Wife lived when she was single prior to Wife marrying Husband; (4) if Husband ever

stayed the night in the house that Wife moved into after Wife moved out of the marital home;

(5) if Husband was a youth football coach for their son, J.A.V.; and (6) whether Wife included

Husband's phone number and e-mail address on the forms Wife provided to the children's

elementary school.

       {¶ 9} The record indicates Husband also routinely editorialized and added his own

commentary to many of the questions he posed to Wife, thereby turning what was supposed

to be Husband's opportunity to cross-examine Wife into something more akin to Husband

taking the stand and himself testifying. This happened so frequently that the magistrate

had to pause the proceedings on numerous occasions to remind Husband to save his

comments for the appropriate time when he took the stand to testify as part of his own case-

in-chief. Therefore, despite Husband's claims, we find no merit to Husband's claim alleging

the magistrate's decision limiting his cross-examination of Wife constituted a violation of his

right to due process. We also find no merit to Husband's claim alleging the magistrate's

decision to limit his cross-examination of Wife was "not premised on applicable law, but on

                                              -5-
                                                                      Warren CA2021-08-078

the trial court's ill will and hostility towards [him]."

       {¶ 10} In so holding, we note the domestic relations court overruled Husband's

objection to the magistrate's decision based upon its finding, in pertinent part, the following:

               The essence of [Husband's] objection is that even though he
               never produced documentation of his separate property
               interests, he could have successfully proven his case had he
               been given the full opportunity to cross-examine [Wife] about
               those interests.

               Having considered [Husband's] argument, the Court agrees
               [Husband] should have been given the full opportunity to cross-
               examine [Wife] on all testimony, not just the testimony of events
               since the last day of trial. However, the Court finds that
               [Husband] was no more adept at cross-examination than he was
               at complying with Court Orders, working cooperatively with
               Mother, or meeting the expectations of his attorneys so they
               could continue to represent him. In other words, asking the
               simple question, "Isn't it true I have a separate interest?" would
               not have, in itself, proved his case. [Wife] would have had every
               right to say, "I don't know. I need to see the paperwork that
               proves it." [Husband] had previously elected not to hand over
               that paperwork.

               Given the length of this case and given the total lack of
               cooperation by [Husband] throughout it, the Court is not going
               to reschedule another limited trial date in order to give
               [Husband] the opportunity to ask questions that likely will not
               change the outcome of this case. All of his aggressive
               techniques have hurt [Husband] in the end. Had he instead
               been forthcoming with information from the beginning,
               respectful with Mother in his communication, and cooperative
               with his attorneys, this case could have been over a long time
               ago with [Husband] likely enjoying everything he now continues
               to fight for.

We agree with the domestic relations court's decision and adopt the domestic relations

court's rationale as if it was this court's own.

                                            Conclusion

       {¶ 11} For the reasons set forth above, we find any error the magistrate may have

made by barring Husband from cross-examining Wife at the October 7, 2020 final divorce

hearing about matters that Wife had previously testified to at the September 18, 2019

                                                  -6-
                                                                    Warren CA2021-08-078

hearing was, at worst, harmless error given that any additional questions Husband could

have asked Wife about the testimony and evidence she provided at the that final divorce

hearing would not have added any meaningful substance to the proceedings. Therefore,

because we still find no reversible error in the domestic relations court's decision, Husband

second argument presented in his second assignment of error is again overruled.

      {¶ 12} Judgment affirmed.


      M. POWELL, P.J., and PIPER, J., concur.




                                             -7-